56 F.3d 62NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Clyde STANLEY, Petitioner.
No. 95-8007.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 31, 1995.

Clyde Stanley, petitioner pro se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Clyde Stanley filed in this Court a "Motion for Injunctive Relief," which we have construed as a petition for a writ of mandamus, in which he alleges that the district court has unreasonably delayed acting upon his 28 U.S.C. Sec. 2254 (1988) petition.  The district court's docket sheet reveals that two dispositive motions have been filed within ninety days of the date of this petition.  Therefore, we find there has been no undue delay by the district court in acting upon Stanley's habeas petition.  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED